Case 1:19-cv-25213-DPG Document 35 Entered on FLSD Docket 07/31/2020 Page 1 of 7



                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                                Case No.: 1:19-cv-25213-GAYLES

  MARIO JOSE BERMUDEZ,

         Plaintiff,

  v.

  ENID STULZ, Director of the U.S. Citizenship
  and Immigration Services (“USCIS”) Hialeah
  Field Office; and LINDA SWACINA, USCIS,
  District Director,

        Defendants.
  ________________________________________/

                                              ORDER

         THIS CAUSE comes before the Court on Defendants’ Motion to Dismiss (the “Motion”)

  [ECF No. 24]. The Court has reviewed the Motion and the record and is otherwise fully advised.

  For the following reasons, the Motion is granted.

  I.     BACKGROUND

         Plaintiff is a native and citizen of Nicaragua who currently resides in Miami-Dade County,

  Florida. [ECF No. 13]. Plaintiff was admitted to the United States on a visitor visa in September

  1993, with authorization to remain in the United States until March 11, 1994. [ECF No. 23-1 at 2].

  Plaintiff remained in the United States, without authorization, beyond March 11, 1994. Id.

         On December 18, 2017, Plaintiff filed a Form I-485 application to adjust his status to that

  of lawful permanent resident based on his marriage to a United States citizen (the “Application”).

  [ECF No. 13]. On February 14, 2019, USCIS denied Plaintiff’s Application, finding that his 2004

  conviction for possession of cocaine, later reduced to use or possession of drug paraphernalia,

  made him inadmissible under 8 U.S.C. § 1182(a)(A)(i)(II). [ECF No. 23-1 at 5]. On December 19,

                                                  1
Case 1:19-cv-25213-DPG Document 35 Entered on FLSD Docket 07/31/2020 Page 2 of 7



  2019, Plaintiff filed this action challenging USCIS’ denial of his Application under the

  Administrative Procedure Act (“APA”). Plaintiff contends that the denial was contrary to law

  because, at the time of his conviction, Florida criminalized multiple substances that do not appear

  on the federal controlled substances list such that he should not have been considered inadmissible

  under § 1227(a)(2)(B)(i). 1

             On January 9, 2020, USCIS sua sponte reopened Plaintiff’s Application to reconsider its

  decision. USCIS provided Plaintiff with an opportunity to submit additional evidence in support

  of his Application and sent Plaintiff a Request for Evidence (“RFE”) asking for more information

  on his 2004 conviction, to which Plaintiff responded. On February 25, 2020, USCIS again denied

  Plaintiff’s Application.

             This time, USCIS determined that Plaintiff failed to provide sufficient evidence as to the

  nature and identity of the drug of the paraphernalia for which he was convicted, and therefore,

  failed to meet his burden to demonstrate he is admissible into the United States. [ECF No. 23-1 at

  10]. In addition, USCIS found that, even if he had established statutory eligibility for adjustment

  of status, exercising discretion in Plaintiff’s favor was unwarranted due to his extensive criminal

  history including eleven charges and nine criminal convictions between 1994 and 2012. Id. In its

  February 25, 2020 decision, USCIS informed Plaintiff that he was no longer authorized to remain

  in the United States and that USCIS may issue a Notice to Appear (“NTA”) and begin removal

  proceedings if Plaintiff did not voluntarily leave the United States within 33 days.

             On March 12, 2020, Plaintiff filed his Amended Complaint asking the Court to find that

  (1) USCIS’ February 14, 2019 decision was arbitrary, capricious, and contrary to law (Counts I

  and II) and (2) USCIS’ reopening and subsequent denial of Plaintiff’s Application is unlawful



  1
      Plaintiff also contends that the Florida statutes under which he was convicted are overbroad.

                                                              2
Case 1:19-cv-25213-DPG Document 35 Entered on FLSD Docket 07/31/2020 Page 3 of 7



  under the APA or, in the alternative, unconstitutional retaliation in violation of the First

  Amendment (Counts III and IV). 2 Plaintiff alleges that the Court has subject matter jurisdiction

  over this action under 28 U.S.C. § 1331 (federal question) in combination with the APA.

            Plaintiff did not depart the United States. Accordingly, on April 7, 2020, USCIS issued

  him an NTA setting a hearing in immigration court on August 3, 2020. 3 [23-1 at 1]. On April 21,

  2020, USCIS filed the NTA with the immigration court and commenced removal proceedings. Id. 4

            On April 27, 2020, Defendants moved to dismiss arguing that the Court lacks subject

  matter jurisdiction under the APA to review USCIS’ denial of Plaintiff’s Application. 5 The Court

  agrees.

  II.       LEGAL STANDARD

            “Federal courts are courts of limited jurisdiction. They possess only that power authorized

  by Constitution and statute.” Kokkonen v. Guardian Life Ins. Co. of Am., 511 U.S. 375, 377 (1994).

  “A district court must have jurisdiction under at least one of the three types of subject-matter

  jurisdiction: (1) jurisdiction pursuant to a specific statutory grant; (2) federal question jurisdiction

  pursuant to 28 U.S.C. § 1331; or (3) diversity jurisdiction pursuant to 28 U.S.C. § 1332(a).” Butler

  v. Morgan, 562 F. App’x 832, 834 (11th Cir. 2014) (citation omitted). “It is to be presumed that a

  cause lies outside this limited jurisdiction, and the burden of establishing the contrary rests upon

  the party asserting jurisdiction.” Kokkonen, 511 U.S. at 377 (citations omitted).



  2
    Plaintiff also moved for partial summary judgment as to Count III. [ECF No. 14].
  3
    In response, Plaintiff moved for a temporary restraining order, asking the Court to enjoin USCIS from filing the
  NTA with the immigration court and commencing removal proceedings. [ECF No. 20].
  4
    The NTA contains a date stamp for April 21, 2020. [ECF No. 23-1 at 1]. Plaintiff has supplemented the record by
  filing a “printout” from the Executive Office for Immigration Review (“EOIR”) and argues that this document
  somehow establishes that USCIS did not commence removal proceedings until May 5, 2020, after Defendant filed its
  Motion to Dismiss. The document, however, reflects that the NTA was issued on April 7, 2020, received/filed by
  EOIR on April 21, 2020, and entered into EOIR’s docketing system on May 5, 2020. [ECF No. 26-1].
  5
    In response to the Motion to Dismiss, Plaintiff relies primarily on the arguments he made in his Motion for
  Temporary Restraining Order.

                                                          3
Case 1:19-cv-25213-DPG Document 35 Entered on FLSD Docket 07/31/2020 Page 4 of 7



          A motion to dismiss for lack of subject matter jurisdiction brought under Federal Rule of

  Civil Procedure 12(b)(1) may present either a facial or a factual challenge to the complaint. See

  McElmurray v. Consol. Gov’t, 501 F.3d 1244, 1251 (11th Cir. 2007). In a facial challenge, a court

  is required only to determine if the plaintiff has “sufficiently alleged a basis for subject matter

  jurisdiction.” Id. “As it does when considering a Rule 12(b)(6) motion to dismiss for failure to

  state a claim, the court construes the complaint in the light most favorable to the plaintiff and

  accepts all well-pled facts alleged by in the complaint as true.” Sinaltrainal v. Coca-Cola Co., 578

  F.3d 1252, 1260 (11th Cir. 2009) (citing McElmurray, 501 F.3d at 1251), abrogated on other

  grounds by Mohamad v. Palestinian Auth., 566 U.S. 449 (2012). The court can consider the

  complaint as well as the attached exhibits. McElmurray., 501 F.3d at 1251.

          By contrast, a factual attack “challenge[s] ‘the existence of subject matter jurisdiction in

  fact, irrespective of the pleadings, and matters outside the pleadings . . . are considered.’”

  McElmurray, 501 F.3d at 1251 (quoting Lawrence v. Dunbar, 919 F.2d 1525, 1529 (11th Cir.

  1990)). In a factual attack, “no presumptive truthfulness attaches to [a] plaintiff’s allegations, and

  the existence of disputed material facts will not preclude the trial court from evaluating for itself

  the merits of jurisdictional claims.” Williamson, 645 F.2d at 412–13 (quoting Mortensen v. First

  Fed. Sav. & Loan Ass’n, 549 F.2d 884, 891 (3d Cir. 1977)). For both facial and factual attacks,

  “[t]he burden for establishing federal subject matter jurisdiction rests with the party bringing the

  claim.” Sweet Pea Marine, Ltd. v. APJ Marine, Inc., 411 F.3d 1242, 1247 (11th Cir. 2005). Here,

  Defendants raise a factual attack on subject matter jurisdiction arguing that the removal

  proceedings—instituted after Plaintiff filed the Amended Complaint—strip this Court of

  jurisdiction.




                                                    4
Case 1:19-cv-25213-DPG Document 35 Entered on FLSD Docket 07/31/2020 Page 5 of 7



  III.   DISCUSSION

         A. USCIS’ denial of Plaintiff’s Application is not a final agency action.

         Under the APA, federal courts only have jurisdiction to review “final agency action.” 5

  U.S.C. § 704. For an agency action to be final, “the action must mark the consummation of the

  agency’s decisionmaking process—it must not be of a merely tentative or interlocutory nature.

  And . . . the action must be one by which rights or obligations have been determined, or from

  which legal consequences will flow.” U.S. Army Corps of Eng’rs v. Hawkes Co., 578 U.S. ---, 136

  S. Ct. 1807, 1813 (2016) (quoting Bennett v. Spear, 520 U.S. 154, 177-78 (1997)). “The ‘core

  question’ about finality ‘is whether the agency has completed its decisionmaking process, and

  whether the result of that process is one that will directly affect the parties.’” Canal A Media

  Holding, LLC v. United States Citizenship & Immigration Services, 19-11193, 2020 WL 3833071,

  at *3 (11th Cir. July 8, 2020) (quoting Franklin v. Massachusetts, 505 U.S. 788, 797 (1992)).

         “An adjustment of status decision is a final agency action when ‘there are no deportation

  proceedings pending in which the decision might be reopened or challenged.’” Gupta v U.S. Att’y

  Gen., 439 F. App’x 858, 860 (11th Cir. 2011) (quoting Ibarra v. Swacina, 628 F.3d 1269, 1270

  (11th Cir. 2010)). However, where removal proceedings are pending, the denial of an application

  to adjust status is not final action because the relevant regulation “allows an alien to ‘renew his or

  her application in [removal] proceedings[,]’” and “[o]nce an alien is placed in removal

  proceedings, ‘the immigration judge hearing the proceeding has exclusive jurisdiction to

  adjudicate any application for adjustment of status the alien may file.’” Ibarra, 628 F.3d at 1270

  (quoting 8 C.F.R § 245.2(a)(5)(ii), 8 C.F.R. § 1245.2(a)(1)). Here, Plaintiff is currently in removal




                                                    5
Case 1:19-cv-25213-DPG Document 35 Entered on FLSD Docket 07/31/2020 Page 6 of 7



  proceedings and therefore “[t]he decision on [his] adjustment of status is not yet final.” Id. As a

  result, the Court has no jurisdiction to hear Plaintiff’s claims. 6

           B. Discretionary Review

           The Court notes that even if USCIS had not commenced removal proceedings, this Court

  would not have jurisdiction to review USCIS’ discretionary denial of Plaintiff’s Application. It is

  well-settled that courts lack jurisdiction to review agency decisions that are based on an agency’s

  discretionary authority. See § 1252(a)(2)(B)(ii) (“no court shall have jurisdiction to review . . . any

  other decision or action of the Attorney General or the Secretary of Homeland Security the

  authority for which is specified under this subchapter to be in the discretion of the Attorney General

  or the Secretary of Homeland Security”); see also Brown v. U.S. Att’y Gen., 187 F. App’x. 934,

  936 n.2 (11th Cir. 2006) (stating that the court lacked jurisdiction to review “factual and

  discretionary determinations denying [the plaintiff] adjustment of status”) (citing § 1252(a)(2)(B));

  Zheng v. Chertoff, No. 807-CV-1749-T-23MSS, 2008 WL 2229671, at *5 (M.D. Fla. May 28,

  2008), aff’d sub nom. Zheng v. Gonzales, 297 F. App’x 917 (11th Cir. 2008) (concluding that the

  plaintiff could not evade the INA’s jurisdictional bar and that the APA did not provide an

  independent basis for jurisdiction for the court to review his denied application). While Plaintiff

  argues that the second denial is void, 7 the Eleventh Circuit recently made clear that such intentional


  6
    In his Motion for Temporary Restraining Order, Plaintiff argues that the Court should enjoin USCIS from instituting
  removal proceedings. The Court has no jurisdiction to review a decision to commence removal proceedings. See 8
  U.S.C. § 1252(g) (“no court shall have jurisdiction to hear any cause or claim by or on behalf of any alien arising from
  the decision or action by the Attorney General to commence proceedings, adjudicate cases, or execute removal orders
  against any alien . . .”).
  7
    Plaintiff cites to Doctors Nursing & Rehab. Ctr. v. Sebilus, 613 F.3d 672, 680 (7th Cir. 2010) for the proposition that
  a district court retains jurisdiction even after an agency reopens administrative proceedings. Doctors Nursing & Rehab
  Ctr., however, dealt with a federal statute regulating administrative decisions by the Commissioner of Social Security
  which delineate certain procedures that must be followed before the Commissioner may reopen proceedings. “The
  core reasoning of Doctors Nursing & Rehabilitation Center is confined to Social Security appeals regulated by Section
  405(g). Congress has not made a similar law that forbids [USCIS] from reopening proceedings after a lawsuit for
  judicial review has commenced.” Utah Life Real Estate Group, LLC v. United States Citizenship and Immigration
  Service, 259 F. Supp. 3d 1294, 1298 (D. Utah 2017) (holding that USCIS’s decision to reopen an H-1B petition
  transformed the initial denial into a non-final agency action under the APA).

                                                             6
Case 1:19-cv-25213-DPG Document 35 Entered on FLSD Docket 07/31/2020 Page 7 of 7



  attempts to “plead around” jurisdictional bounds cannot save plaintiffs because “it is the facts and

  substance of the claims alleged, not the jurisdictional labels attached, that ultimately determine

  whether a court can hear a claim.” DeRoy v. Carnival Corp., 963 F.3d 1302, 1311 (11th Cir. 2020).

  Therefore, the Court must “look beyond the labels to the underlying facts of the complaint to

  evaluate jurisdiction.” Id. at 1310. The underlying facts of the Amended Complaint in this case

  clearly demonstrate that Plaintiff challenges USCIS’ discretionary denial of his Application,

  which, as stated above, the Court lacks jurisdiction to entertain. Accordingly, the Court must

  dismiss the Amended Complaint for lack of jurisdiction under Rule 12(b)(1).

  IV.    CONCLUSION

         Based on the foregoing, it is ORDERED AND ADJUDGED that

         1)      Defendants’ Motion to Dismiss [ECF No. 24] is GRANTED;

         2)      The Amended Complaint is DISMISSED without prejudice;

         3)      All pending motions are DENIED as moot; and

         4)      The case shall be CLOSED.

         DONE AND ORDERED in Chambers in Miami, Florida, this 31st day of July, 2020.




                                                       _______________________________
                                                       DARRIN P. GAYLES
                                                       UNITED STATES DISTRICT JUDGE




                                                   7
